Citation Nr: 1825309	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 2011 for the award of spousal dependency benefits for K.L.

2.  Entitlement to service connection for unspecified trauma and stressor-related disorder.

3.  Entitlement to a rating in excess of 30 percent for muscle tension headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to August 1993.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from September 2011, September 2013, and May 2015 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina; Nashville, Tennessee; and Phoenix, Arizona, respectively.  In the September 2011 decision, the RO awarded dependency benefits for the Veteran's spouse (K.L.), from February 5, 2011.  In the September 2013 decision, the RO denied a rating in excess of 30 percent for muscle tension headaches.  In the May 2015 decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims.

As for characterization of the issues on appeal, in light of the Veteran's reported symptoms and contentions and to encompass all disorders that are reasonably raised by the record, the Board has characterized the psychiatric disability claim on appeal as including a claim of service connection for unspecified trauma and stressor-related disorder, as listed above on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

In addition, the Veteran has been retired during the claim period pertaining to his claim for an increased rating for muscle tension headaches and the evidence reflects that his service-connected disabilities contributed to his retirement and his inability to continue working.  Entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Given the evidence of a current disability, the Veteran's claim for the highest rating possible for his service-connected headache disability, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice and the Board has expanded the appeal (as reflected on the title page) to include this issue.

As a final preliminary matter, the Veteran was previously represented by the North Carolina Division of Veterans Affairs, as indicated by a completed "Appointment of Veterans Service Organization as Claimant's Representative" form (VA Form 21-22) dated in May 1999.  In June 2016, this organization's representation was revoked by the Veteran and he indicated that he wished to represent himself (see June 2016 "Statement in Support of Claim" form (VA Form 21-4138)).  The Veteran has not subsequently submitted any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as his representative.  Thus, the Veteran is now unrepresented.

The issues of entitlement to an increased rating for muscle tension headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 5, 2011, the RO was informed of the Veteran's marriage to K.L., which took place in April 2003.

2.  Unspecified trauma and stressor-related disorder is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 5, 2011, for the award of spousal dependency benefits for K.L. have not been met.  38 U.S.C. §§ 1115, 5110 (2012); 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.401 (2017).

2.  The criteria for service connection for unspecified trauma and stressor-related disorder are met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claim of service connection for unspecified trauma and stressor-related disorder, the claim is substantiated and there are no further VCAA duties as to this issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for an earlier effective date for the award of spousal dependency benefits for K.L., the appeal arises from the Veteran's disagreement with the effective date assigned after the grant of dependency benefits.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).   

In this case, as discussed below, the RO assisted the Veteran by requesting specific information regarding the status of K.L., without which it could not grant the requested benefit.  There is no further assistance that would aid the Veteran in substantiating entitlement to an earlier effective date in this case.

II. Analysis

A. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  

The statute and regulations specifically provide that an award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C. § 5110(f); 38 C.F.R. § 3.401(b)(3).  The statute and regulation further provides that the effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event, if proof of such event is received by the Secretary within one year from the date of marriage.  38 U.S.C. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

An additional amount of compensation may be payable for a spouse when a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C. § 1115(1)(A); 38 C.F.R. § 3.4(b)(2).

In this case, the Veteran contends that his former spouse (K.L.) should have been added as a dependent earlier than February 5, 2011.  Specifically, he asserts that the effective date should be the date of their marriage in April 2003.  Parenthetically, the Board points out that the Veteran contacted VA in October 2016 and reported that he and K.L. were divorced in September 2016 (see October 2016 "Report of General Information" form (VA Form 27-0820)).

As an initial matter, the Board observes that the Veteran has met the criteria for entitlement to additional compensation for a spouse based on disability evaluated as 30 percent or more disabling since September 1, 1993.  See Id.

The evidence reflects that the Veteran was married to L.W.N. prior to K.L. and that they divorced in September 2002.  The Veteran spoke to the RO by telephone on February 5, 2011 and informed the RO of his divorce from L.W.N.  In a March 2011 letter, he confirmed that he divorced L.W.N. in September 2002 and that he married K.L. in April 2003.  Copies of his September 2002 divorce order and April 2003 marriage certificate were included with the letter.  In September 2011, the RO contacted the Veteran by telephone to confirm that he wanted to add K.L. as a dependent and to obtain information as to any prior marriages for K.L..

In the September 2011 decision, the RO awarded dependency benefits for K.L., effective from February 5, 2011, which was the date that the Veteran first spoke with the RO by telephone and reported that he had divorced L.W.N.  The Veteran has acknowledged that he did not inform VA of his divorce and re-marriage until his telephone call in February 2011, but he nonetheless contends that the effective date of the dependency benefits should be the date of his marriage to K.L. in April 2003 because he did not remember that he needed to inform VA of the change in his spousal information during the time between April 2003 and February 2011.

The Board acknowledges that the Veteran married K.L. in April 2003.  However, there is no documentation in the Veteran's file that he ever informed VA of his marriage to K.L. until February 5, 2011, at the earliest, and the Veteran does not dispute this fact.  Although the Veteran may have been unaware of the laws and regulations pertaining to the assignment of an effective date for dependency benefits, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent lack of knowledge.  Morris, 1 Vet. App at 265. Accordingly, the Board must conclude that the Veteran did not provide the proper documentation and information regarding his marriage to K.L. until February 5, 2011, more than one year after his marriage to K.L.  Based on current laws and regulations, the RO appropriately determined that K.L. could not be added as the Veteran's dependent spouse from the date of their marriage in April 2003 because the claim was not timely received within a year from the date of the marriage.

After considering the facts of this case, the Board finds that there is no legal basis to assign an effective date prior to February 5, 2011 for the award of spousal dependency benefits for K.L.  Although the Board is sympathetic to the Veteran's claim, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C. § 7104(c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  The claim for an effective date earlier than February 5, 2011, for the award of spousal dependency benefits for K.L., must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B. Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. §§ 1110, 1131; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a February 2015 VA psychiatric examination report reveals that the Veteran has been diagnosed as having unspecified trauma and stressor-related disorder.  Thus, a current psychiatric disability has been demonstrated.

The Veteran contends that his current psychiatric disability is related to psychiatric stressors that he experienced while stationed in Saudi Arabia during the Persian Gulf War.  Although he has reported that he was not directly involved in combat and did not experience any direct attacks or incoming enemy fire, he has indicated that his unit was under constant threat of enemy attack and that he was in charge of ensuring that fellow service members were brought to safety in underground bunkers during such threats. 

Service personnel records confirm that the Veteran served as a personnel management supervisor, that he was stationed in Saudi Arabia (which was classified as an imminent danger area) from September 1990 to April 1991, and that he participated in the Defense of Saudi Arabia/Liberation and Defense of Kuwait campaign.  The Veteran is competent to report in-service psychiatric stressors associated with the threat of enemy attack while stationed in Saudi Arabia.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, his service personnel records confirm service in Saudi Arabia during the Persian Gulf War, there is nothing to explicitly contradict his reports, and his reports are consistent with the evidence of record and the circumstances of his service.  Therefore, the Veteran's reports of in-service psychiatric stressors are credible and such stressors are conceded for the purposes of his diagnosed unspecified trauma and stressor-related disorder.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).

As for the etiology of his currently diagnosed unspecified trauma and stressor-related disorder, the psychologist who conducted the February 2015 VA psychiatric examination indicated that the disability was "secondary to service in the Gulf War" and that it had "been present since [the] Gulf War."  Although the examiner did not provide a detailed rationale for his opinion, the examiner nonetheless concluded based upon an examination of the Veteran and a review of his medical records and reported history that his current unspecified trauma and stressor-related disorder was related to service.  The February 2015 opinion is therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There are no medical opinions contrary to that of the February 2015 opinion with respect to whether the Veteran's claimed psychiatric disability was caused by service.

Therefore, the evidence indicates that the Veteran's current unspecified trauma and stressor-related disorder is related to service.  There are no medical opinions contrary to this conclusion.  Hence, service connection for unspecified trauma and stressor-related disorder is granted.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

The Board notes that the benefit granted herein is service connection for unspecified trauma and stressor-related disorder, although the issue on appeal was previously characterized as entitlement to service connection for PTSD, and there is evidence of additional psychiatric diagnoses during the claim period.  Nevertheless, given that there is no evidence to distinguish between all of the symptoms of the Veteran's psychiatric disabilities, a separate decision as to entitlement to service connection for a psychiatric disability other than unspecified trauma and stressor-related disorder is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Thus, in applying the benefit of the doubt doctrine, the Veteran's psychiatric symptoms must all, therefore, be attributed to his now service-connected unspecified trauma and stressor-related disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).


ORDER

Entitlement to an effective date earlier than February 5, 2011 for the award of spousal dependency benefits for K.L. is denied.

Entitlement to service connection for unspecified trauma and stressor-related disorder is granted.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence reflects that the Veteran's muscle tension headaches may have worsened since his most recent VA examination in July 2013.  For instance, the July 2013 examination report reflects that the Veteran was not taking any medication for his headaches, that he did not experience any prostrating attacks of headache pain, and that his headaches did not impact his ability to work.  In his October 2013 notice of disagreement (VA Form 21-4138), however, the Veteran reported that he experienced very frequent and prolonged headache attacks, that he was completely disabled by headaches, that he took over the counter medications which did not alleviate his symptoms, and that he occasionally experienced prostrating and prolonged attacks of headaches.  Hence, the evidence indicates that the Veteran's headaches have potentially worsened since the July 2013 examination and/or that the July 2013 examination report does not accurately reflect the nature and severity of his headaches.  In light of this evidence of potential worsening of the Veteran's headache disability and as his increased rating claim must otherwise be remanded, as explained below, a new VA examination should be conducted upon remand to assess the severity of the service-connected muscle tension headaches.

As for the claim for a TDIU, this issue is inextricably intertwined with issue of entitlement to an increased rating for muscle tension headaches, and should be adjudicated in the first instance by the AOJ, to include appropriate notification and a request for the Veteran to submit a formal application for a TDIU (VA Form 21-8940).

Moreover, the VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to assist a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

An April 2015 "Counseling Record-Narrative Report" form (VA Form 28-1902b) associated with the Veteran's vocational rehabilitation file indicates that he was receiving his medical treatment at a VA medical center.  Evidence included in his claims file (including, but not limited to, the September 2013 rating decision) makes reference to some treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, but there are no treatment records from this facility or any other VA facility in the claims file.  Thus, it appears that there may be relevant VA treatment records that have not yet been obtained.  Hence, all outstanding VA treatment records should be secured upon remand.

Also, the Veteran reported in his October 2013 notice of disagreement that he continued to receive treatment for his headaches from Dr. Hall at the Southern Regional Area Health Education Center (SRAHEC).  Although the AOJ previously requested and obtained records from this facility, these records are only dated to April 2013.  The AOJ again contacted this facility in November 2013 and requested all pertinent records, but no additional records from this facility have been associated with the claims file and it does not appear as if the AOJ made any further attempts to obtain updated treatment records from SRAHEC.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Implement the Board's award of service connection for unspecified trauma and stressor-related disorder and assign an initial disability rating.

2.  Send the Veteran a VCAA notice letter which provides him with notice as to the information and evidence that is required to substantiate his claim for a TDIU.  A copy of this letter must be included in the file.

3.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since July 2011.

4.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for headaches, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for headaches from Dr. Hall/Southern Regional Area Health Education Center dated since April 2013 and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

5.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VAMC in Fayetteville, North Carolina dated since July 2011; and

(b)  all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

6.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected muscle tension headaches.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the absence or presence of characteristic prostrating attacks of headaches and the frequency and duration of any such attacks.

The examiner should also opine as to the degree to which the headaches cause economic inadaptability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his headache disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

The examiner must provide reasons for any opinion given.

7.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


